PER CURIAM:
Gregory M. DeLon appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district *656court. See DeLon v. McLaurin Parking Co., 367 F.Supp.2d 893 (M.D.N.C.2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED